Case 1:18-cv-00125-HG-RT Document 71 Filed 11/26/19 Page 1 of 3   PageID #: 876

                                MINUTES


  CASE NUMBER:        CV 18-00125 HG-RT
  CASE NAME:          Andrew Namiki Roberts vs. Russell Suzuki,
                      in his official capacity as the Attorney
                      General of the State of Hawaii; Al
                      Cummings, in his official capacity as the
                      State Sheriff Division Administrator
  ATTYS FOR PLA:      Alan A. Beck, Esquire
                      Stephen D. Stamboulieh, Esquire
  ATTY FOR DEFT:      John M. Cregor, Jr., Esquire
  AMICUS CURIAE:      Pamela W. Bunn, Esquire
                      William James Taylor, Jr., Esquire,
                      participated by telephone


      JUDGE:     Helen Gillmor            REPORTER:     Debi Read

      DATE:      11/26/2019               TIME:         10:30am-11:25am


 COURT ACTION:                EP: PLAINTIFF'S MOTION FOR SUMMARY
                                  JUDGMENT (ECF No. 51);

                                    DEFENDANTS RUSSELL A. SUZUKI AND
                                    AL CUMMINGS' CROSS-CLAIM FOR
                                    SUMMARY JUDGMENT (ECF No. 54);

                                    and

                                    MOTION FOR LEAVE TO FILE BRIEF
                                    OF EVERYTOWN FOR GUN SAFETY
                                    SUPPORT FUND AS AMICUS CURIAE
                                    (ECF No. 62)

 Discussion held.

 I.   Amicus Curiae

 Amicus Curiae Everytown For Gun Safety Support Fund filed a
 pleading entitled, “CONSENT MOTION FOR LEAVE TO FILE BRIEF
 OF EVERYTOWN FOR GUN SAFETY SUPPORT FUND AS AMICUS CURIAE.”
 (ECF No. 62).


                                      1
Case 1:18-cv-00125-HG-RT Document 71 Filed 11/26/19 Page 2 of 3   PageID #: 877



 Everytown For Gun Safety Support Fund attached a copy of
 their Proposed Brief to the Motion. (ECF NO. 62-1).

 Plaintiff Andrew Namiki Roberts does not oppose the Motion
 For Leave.

 Defendants Russell Suzuki, in his Official Capacity as the
 Attorney General of the State of Hawaii, and Al Cummings, in
 his Official Capacity as the State Sheriff Division
 Administrator do not oppose the Motion For Leave.

 CONSENT MOTION FOR LEAVE TO FILE BRIEF OF EVERYTOWN FOR GUN
 SAFETY SUPPORT FUND AS AMICUS CURIAE (ECF No. 62) is
 GRANTED.

 The Brief (ECF No. 62-1) attached to the Motion is deemed
 filed and is part of the record.

 II. Proceedings Before This Court

 Plaintiff filed a Complaint claiming that Hawaii Revised
 Statutes § 134-1 violates the Second Amendment to the United
 States Constitution. Haw. Rev. Stat. § 134-1 limits the
 sale of electric guns in the State of Hawaii.

 Each Party has filed a Motion for Summary Judgment.                (ECF
 Nos. 51, 54).

 The Parties’ briefing on their Motions for Summary Judgment
 has raised the question as to what level of scrutiny applies
 to a challenge to a statute pursuant to the Second Amendment
 to the United States Constitution. (Pla.’s Motion at pp.
 10-11, ECF No. 51-1; Def.’s Motion at p. 11, ECF No. 54-1).

 Plaintiff argues both that the Hawaii state law is
 categorically unconstitutional because it prohibits a class
 of arms and that strict scrutiny should apply. (Pla.’s
 Motion at p. 15, ECF No. 51-1).

 Defendant argues that intermediate scrutiny should apply.
 (Def.’s Motion at p. 11, ECF No. 54-1).

 The amicus brief also argues that intermediate scrutiny
 should apply. (Amicus Brief at p. 12-14, ECF No. 62-1).




                                      2
Case 1:18-cv-00125-HG-RT Document 71 Filed 11/26/19 Page 3 of 3   PageID #: 878




 III. Second Amendment Case Pending Before The United States
      Supreme Court

 The United States Supreme Court has granted certiorari in
 New York State Rifle & Pistol Association, Inc. v. City of
 New York, 18-280.

 It is set to hear oral arguments in the case on Monday,
 December 2, 2019.

 In the briefing before the Supreme Court, the Parties have
 raised questions as to the level of scrutiny to apply in
 cases challenging a statute on grounds that it violates the
 Second Amendment.

 Petitioner argues that the Supreme Court should apply “a
 tripartite binary test with a sliding scale and a reasonable
 fit” to find that strict scrutiny applies to Second
 Amendment challenges. (Petitioner’s Brief at pp. 38-40,
 citing Duncan v. Becerra, 265 F.Supp.3d 1106, 1117 (S.D. Cal
 2017), aff’d 742 F.App’x 218 (9th Cir. 2018)).

 Respondent argues that the Second Circuit Court of Appeals
 properly applied “means-ends scrutiny” in the case and
 argues that intermediate scrutiny applies to Second
 Amendment challenges. (Respondent’s Brief at pp. 36-37,
 citing District of Columbia v. Heller, 554 U.S. 570, 628-29
 (2008)).

 IV. Stay Proceedings Pending The Supreme Court Decision

 Pursuant to the issues raised before the United States
 Supreme Court, the District Court elects to STAY the
 proceedings in this case pending the decision by the United
 States Supreme Court in New York State Rifle & Pistol
 Association, Inc. v. City of New York, 18-280.

 Within 45 days of the decision by the United States Supreme
 Court, the Parties may file supplemental briefing concerning
 the appropriate level of scrutiny to apply to the
 Plaintiff’s challenge to Hawaii Revised Statutes § 134-1.




 Submitted by: Shelli Mizukami, Courtroom Manager


                                      3
